Dear Dr. Jones:
You advise this office that you will shortly be assuming the office of Coroner of Vernon Parish. You inquire if your deputy coroner must also be a physician. We respond in the affirmative.
LSA-R.S. 33:1554 provides:
§ 1554. Qualifications
        The coroner shall be a physician licensed by the Louisiana State Board of Medical Examiners to practice medicine in the state of Louisiana. This requirement shall be waived in any parish in which no licensed physician qualifies to run for office.
Further LSA-R.S. 33:1555(A) states:
        A. Each coroner may appoint one or more deputy or assistant coroners to perform his duties. They shall possess the same qualifications as the coroner and be paid by the coroner appointing them or by arrangement with the parish governing authority if the coroner is on a salary basis. The tenure of the appointment shall be determined by the appointing coroner but shall not be longer than the coroner's term of office. The coroner shall be responsible for the acts of his deputy or assistant coroners.
Accordingly, the deputy coroner must also be a licensed physician.
Very truly yours,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                               BY: KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams